Citation Nr: 1519637	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

In June 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


CONCLUSION OF LAW

The criteria for withdrawal of entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2010 rating decision, the RO denied Dependency Education Assistance (DEA).  In October 2010, the RO received a timely notice of disagreement from the Veteran regarding the denial of this educational assistance benefit for his son.  In June 2011, the RO received a notice from the Veteran that his son was no longer a college student, effective January 2011, and that he fully expects to reimburse the VA for the award amount previously granted.  Moreover, he stated that he was in full agreement with the RO's decision.  The Board has accepted this statement as a withdrawal of the Veteran's claim since his son is no longer enrolled as a student.  As a result, there are no longer any DEA benefits to be awarded.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

The criteria for withdrawal of the claim under 38 C.F.R. § 20.204 have been met because the Veteran withdrew the appeal on the claim for entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code before the Board promulgated a decision on the claim.  As a result, the Board does not have jurisdiction to review the appeal, and the claim is dismissed.


ORDER

The appeal for entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


